OPINION
BELCHER, Judge.
The conviction is for unlawfully carrying a pistol; the punishment, a fine of $200.
*232The grounds urged as error in appellant’s brief are that:
“1. The Court erred in overruling Appellant’s objections to the search of the automobile.
“2. The Court erred in admitting the pistol into evidence over Appellant’s objection.”
The testimony of Officer Jones pertaining to the matters complained about is as follows:
“Q Calling your attention to that date I will ask you if you had occasion to see Fernando Sarabia (appellant) ?
“A I did.
“Q Is that the defendant in this case?
“A Yes.
“Q Where did you see him that day?
“A The first time I saw him on Navigation about the — oh, the 4500 block I suppose.
“Q What time of day or night was that ?
“A Around 2:30 in the morning.
“Q What drew your attention to the defendant at that time?
“A Actually nothing at first when I saw him, it was the second time I saw him it was about the 4700 block of Harrisburg.
“Q Why were you in that particular area?
“A This was the period of time we were having quite a few rape cases and we had been staying in that area a week and a half.
“Q You say the 4700 block, what street?
“The Court: Don’t repeat.
“The Witness: Harrisburg Boulevard the 4700 block.
“Q (By Mr. Dahlin) Then I asked the question what drew your attention to him?
“A The fact he was going in the opposite direction he was the first time. He passed a couple walking in the street and more or less looked at them. We were behind him following him, followed him down Harrisburg and turned north on Milby went down the block made a turn back to the right or the direction he just come from.
“Q When you made the turn coming back where was he in relation to the couple? •
“A They were on Eastwood, he was on Milby was west of them approximately and turned back toward them.
“Q This location on Harrisburg was in Harris County, Texas?
“A Yes, sir.
“Q What time would it have been the second time?
“A About two forty-five.
“Q What did he do at that time?
“A Instead of turning back east he then turned back west on Preston and we followed him to the 3500 block where we stopped him.
“Q This location where you stopped him was that Harris County, Texas?
“A Yes.
“Q What did you do at that time ?
“A Upon opening the door the first thing I noticed was a butcher knife on the floor board.
“Mr. Blaine: I object to what was found being no purpose to cause an arrest.
“The Court: Overruled.
“Mr. Blaine: May I take the officer on voir dire?
“The Court: What is the purpose, there is no jury.
*233“Mr. Blaine: May I have a running objection to the arrest?
“The Court: You may.
“Q (By Mr. Dahlin) Did you place this individual under arrest?
“A Yes.
“Q What if anything, did you find on his person?
“A Nothing on his person.
“Q Did you search his automobile?
“A I did.
“Q Did you find anything?
“Mr. Blaine: I have to object to the search and their fruits.
“The Court: Yes.
“Q (By Mr. Dahlin) What did you find?
“A After finding the butcher knife I found a spent hull for a twenty-two and searched further and found the pistol.
“Q Do you have that pistol with you today?
“A Ido.
* * * * * *
“Q Is this the same pistol you found in the glove compartment?
“A It is.
“Mr. Dahlin: The State will offer this pistol as State’s Exhibit No. 1.
“Mr. Blaine: The defendant would object to the introduction of the pistol in evidence as the fruits of an illegal arrest.
“The Court: Overruled.
“Mr. Blaine: Note my exception.
“The Court: It is admitted.”
The appellant did not testify or offer any evidence in his behalf.
The facts and circumstances as shown by the testimony of Officer Jones were sufficient to authorize the arrest of the appellant without a warrant. Art. 14.03, Vernon’s Ann.C.C.P.; Denham v. State, Tex.Cr.App., 428 S,W.2d 814; Wimberly v. State, Tex.Civ.App., 434 S.W.2d 857; Lewis v. State, Tex.Cr.App., 439 S.W.2d 351; Cox v. State, 442 S.W.2d 696; Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889; Sibron and Peters v. New York, 392 U.S. 40, 88 S.Ct. 1889, 20 L.Ed.2d 917.
The arrest of the appellant being valid, the search of the glove compartment of his car as incident to his arrest was authorized. Denham v. State, supra.
The admission of the pistol into evidence, under the record, was not error.
The judgment is affirmed.